DETAILED ACTION
1.	This communication is in response to the amendment filed on 11/23/2020. After a thorough search and examination of the present application and in light of the prior art made of record, claims 1-19 and 21 (renumbered as 1-20) are allowed.





Reasons for allowance
2.	The prior art does not teach or fairly suggest provide, to a first client device over a communication network, a plurality of tags and a plurality of tasks, wherein each tag is configured to label electronic content, wherein each tag is associated with a respective one of the plurality of tasks representing an executable process to be performed on the electronic content responsive to that tag being associated with the electronic content, and wherein the plurality of tags includes a first tag associated with a first task of the plurality of tasks: receive over the communication network, from the first client device a request to associate the first tag record, in response to receiving the request an association between the first electronic content and the first tag and transmit over the communication network to a first recipient device the first electronic content, and an instruction to the first recipient device to cause the first recipient device to execute, in response to receiving the first electronic content, the first task on the first electronic content.

Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIYAH STONE HARPER whose telephone number is (571)272-0759.  The examiner can normally be reached on Monday-Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Eliyah S. Harper/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        February 27, 2021